920 So.2d 719 (2006)
Derrick Lavon GRACE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-4665.
District Court of Appeal of Florida, Fourth District.
February 8, 2006.
Derrick Lavon Grace, Miami, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the summary denial of appellant's rule 3.800(a) motion to correct illegal sentence, challenging the Department of Corrections' calculation of his maximum release date, without prejudice to his seeking mandamus or habeas relief from the appropriate circuit court if necessary after he has exhausted his administrative remedies with the Department. See Thomas v. State, 828 So.2d 1045 (Fla. 4th DCA 2002); *720 Smith v. State, 785 So.2d 1237 (Fla. 4th DCA 2001); see also Key v. State, 874 So.2d 694 (Fla. 4th DCA 2004) (citing Johnson v. Fla. Parole Comm'n, 841 So.2d 615, 617 (Fla. 1st DCA 2003), for the proposition that a mandamus petition is filed in the circuit where the agency is headquartered and a habeas petition where the petitioner is detained).
STEVENSON, C.J., STONE and GROSS, JJ., concur.